DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7-9, 14 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamazaki (US Publication 2009/0225494).
In re claim 1, Yamazaki discloses a multilayer ceramic capacitor comprising: 
a laminate (1 – Figure 1, ¶34) having a plurality of dielectric layers (5 – Figure 1, ¶34) and a plurality of internal electrodes (7 – Figure 1, ¶34) that are alternately stacked; 
a first external electrode (left 3 – Figure 1, ¶34) on a first surface (left surface of 1 – Figure 1) of the laminate and electrically connected to a first set of the plurality of internal electrodes (Figure 1) extended to the first surface of the laminate (Figure 1); and 

first crystal grains (9b – Figure 1, ¶37) disposed in a plane direction perpendicular to a stacking direction of the internal electrodes (7 – Figure 1) and that contain a solid solution of Ba, Ti, and a first rare-earth element (¶37, ¶40); and 
second crystal grains (9a – Figure 1, ¶37) disposed in the plane direction and that contain a solid solution of Ba, Ti, and a second rare-earth element (¶37, ¶40), 
where a first mole ratio M1 is the first rare-earth element to the Ti contained in a range of 50 nm or less from an interface of the first crystal grains and a second mole ratio M2 is the first rare-earth element to the Ti contained AFDOCS/20957014.1Attorney Docket No. 036433.04165 - 35 - in a range of 50 nm to 100 nm from the interface of the first crystal grains, M1 and M2 satisfy 0.95 ≤ M1/M2 ≤ 1.05 (Figure 2(a), ¶58; Note that the concentration at 50 nm for the first rare-earth element is the same. Therefore M1/M2 is 1, and thus, satisfies the limitation set forth.),
a third mole ratio M3 of the second rare-earth element to the Ti in the second crystal grains (9b – Figure 1) is half or less of a fourth mole ratio M4 of the first rare-earth element to the Ti in the first crystal grains (9a – Figure 1) (Figure 2(a), ¶55, ¶65, Table 3/4: Sample 34; Note that the first and second rare earth elements are located in both crystal grains. In addition to a significant overlap in the range of the prior art, and a requirement that the first rare earth element exists in a higher concentration than that of the second rare earth, the Applicant has broadly claimed ‘a molar concentration’, rather than a ‘maximum’ or ‘average’ molar concentration. Since the concentration of the rare earth elements vary depending on the distance to the grain boundary, Yamazaki discloses a molar concentration of a first rare earth element and a second rare earth element that satisfies this limitation.), 

	In re claim 7, Yamazaki discloses the multilayer ceramic capacitor according to claim 1, as explained above. Yamazaki further discloses each of the plurality of dielectric layers (7 – Figure 1) has a thickness of 0.1 µm to 6.0 µm (¶34).
	In re claim 8, Yamazaki discloses the multilayer ceramic capacitor according to claim 1, as explained above. Yamazaki further discloses wherein a first average grain size of the first crystal AFDOCS/20957014.1Attorney Docket No. 036433.04165- 37 -grains (9b – Figure 1) is larger than a second average grain size of the second crystal grains (9a – Figure 1) (Table 4: Sample 34).
	In re claim 9, Yamazaki discloses the multilayer ceramic capacitor according to claim 8, as explained above. Yamazaki further discloses wherein the first average grain size is 150 nm to 500 nm, and the second average grain size is 100 nm to 200 nm (Table 4: Sample 34).
	In re claim 14, Yamazaki discloses the multilayer ceramic capacitor according to claim 1, as explained above. Yamazaki further discloses wherein the second crystal grains (9a – Figure 2) have a core-shell (¶31) structure in which a sixth mole ratio M6 of the second rare- earth element to the Ti contained in a range of 50 nm or less from the interface of the second crystal grains is higher than a fifth mole ratio M5 of the second rare-earth element to the Ti contained in the range of 50 nm to 100 nm from the interface of the second crystal grains (Figure 2(a), ¶56, ¶59).
	In re claim 20, Yamazaki discloses the multilayer ceramic capacitor according to claim 1, as explained above. Yamazaki further discloses wherein the first and second rare-earth elements are selected from Dy, La, Sm, Gd, Y, Ho, and Yb (Abstract).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki (US Publication 2009/0225494) in view of Miyauchi et al. (US Publication 2006/0198078).
	In re claim 19, Yamazaki discloses the multilayer ceramic capacitor according to claim 1, as explained above. Yamazaki does not disclose wherein the plurality of internal electrodes contain dielectric grains of an identical composition system as that contained in the plurality of dielectric layers.
	Miyauchi discloses a plurality of internal electrodes (23, 28 – Figure 2, ¶28) contain dielectric grains (70 – Figure 4, ¶44) of an identical composition system as that contained in the plurality of dielectric layers (¶44).
	It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the ceramic material as described by Miyauchi to prevent spheroidization and provide for greater electrostatic capacity. 

 

Allowable Subject Matter
Claims 2-3, 5-6, 10-13, and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art does not teach nor suggest (in combination with other claim limitations) a first grain layer comprising first crystal grains that are continuously disposed in the plane direction and a second grain layer comprising second crystal grains that are continuously disposed in the plane direction.
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art does not teach nor suggest (in combination with other claim limitations) a mole ratio of the first rare-earth element to titanium contained     eflaomfpeojmwgpoaejwgpaoewgj - 35 -in a range of 50 nm to 100 nm from the interface of the first crystal grains is at least 1.7 times greater than a mole ratio of the second rare-earth element to the titanium contained in a range of 50 nm to 100 nm from an interface of the second crystal grains.
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art does not teach nor suggest (in combination with other claim limitations) the first and second rare earth elements are Dy. 
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art does not teach nor suggest (in combination with other claim limitations) a first rare earth element in the first crystal grains is 6 parts by mole or more relative to 100 parts by moles of titanium. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN RAMASWAMY whose telephone number is (571)270-1962.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ARUN RAMASWAMY/Primary Examiner, Art Unit 2848